FILED
                            NOT FOR PUBLICATION                             OCT 25 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIA SENAIDA SANTOS-MENDEZ,                     No. 08-73712

              Petitioner,                        Agency No. A071-575-872

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 10, 2012
                               Pasadena, California

Before: FERNANDEZ and BERZON, Circuit Judges, and HERNANDEZ, District
Judge.**

       Maria Senaida Santos-Mendez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s denial of her motion to reopen removal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Marco A. Hernandez, U.S. District Judge for the
District of Oregon, sitting by designation.
proceedings conducted in absentia. We have jurisdiction pursuant to 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002). We grant the

petition and remand for further proceedings.

      The BIA abused its discretion in determining that Santos-Mendez did not

provide evidence of exceptional circumstances to excuse her failure to appear. See

Singh v. INS, 213 F.3d 1050, 1053 (9th Cir. 2000). Santos-Mendez submitted a

declaration stating that on the day of the hearing, she suffered from an extreme

headache, vomiting, dizziness, and weakness. There is evidence in the record that

the symptoms she suffered on that day were consistent with hydrocephalus—a

potentially life-threatening pathology. Santos-Mendez also provided evidence that

she was later admitted to the hospital, was diagnosed with hydrocephalus, and

underwent surgery to relieve the pressure on her brain. Her doctor wrote a letter

requesting that Santos-Mendez be excused from earlier appointments and

obligations, presumably because of the seriousness of her condition. Under these

particular facts, Santos-Mendez has provided evidence of exceptional

circumstances to excuse her failure to appear.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-73712